Citation Nr: 1827243	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  98-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), prior to November 15, 2012.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office which denied entitlement to a TDIU. 

This issue, which has been decided and remanded numerous times by the Board in the past, with many other issues, has an extensive procedural history dating back to the June 1998 rating decision on appeal, including two Joint Motions for Remand ordered by the United States Court of Appeals for Veterans Claims (Court), in April 2001 and June 2003.  The Board will refrain from repeating the entire procedural history of the claim, as such has been discussed at length in prior Board decisions and remands.

Most recently, the Board remanded this issue in February 2016, determining that adjudication of such was not yet ripe, pending assignment of the initial rating to the Veteran's service-connected carpal tunnel syndrome of the right wrist, granted service connection by the Board in its February 2016 decision.  

The RO assigned an initial rating to the Veteran's carpal tunnel syndrome of the right wrist in a March 2016 rating decision.  In a May 2017 rating decision of a Decision Review Officer (DRO), the RO granted entitlement to a TDIU based solely upon the Veteran's service-connected posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol use disorder, effective November 15, 2012, to November 14, 2016.  As of November 15, 2016, the Veteran was awarded a 100 percent schedular rating for his service-connected PTSD.  He was also awarded entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s), from November 15, 2012, forward.  The RO issued a May 2017 Supplemental Statement of the Case (SSOC) as to the issue of entitlement to a TDIU prior to November 15, 2012, and returned the case to the Board.

This decision bifurcates the issue of entitlement to a TDIU into two separate time periods, the period prior to November 15, 2012, and the period, resultant to the grant of a TDIU herein, prior to March 31, 2011.  Such bifurcation of the issue permits a grant of benefits under 38 C.F.R. § 4.16 (a) (2017) to which the evidence of record shows the Veteran is entitled, without delay of this grant of benefits awaiting compliance with procedural adjudication of the remainder of the TDIU appeal under 38 C.F.R. § 4.16 (b) (2017) for the period for which the service-connected disabilities did not meet the combined rating percentage criteria.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The issue of entitlement to a TDIU prior to March 31, 2011, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Effective March 31, 2011, to November 15, 2012, the Veteran met the percentage requirements for a schedular TDIU, and resolving all doubt in his favor, his service-connected posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol use disorder alone precluded him from securing or following a substantially gainful occupation.

2. Effective March 31, 2011, to November 15, 2012, in addition to the TDIU based on the Veteran's service-connected PTSD with major depressive disorder and alcohol use disorder alone, his other service-connected disabilities were independently ratable as at least 60 percent disabling.


CONCLUSIONS OF LAW

1. Effective March 31, 2011, to November 15, 2012, the criteria for a schedular TDIU are met.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.341, 4.16, 4.19 (2017).

2. Effective March 31, 2011, to November 15, 2012, the criteria for SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) are met.  38 U.S.C. §§ 1114 (s), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.  VA regulations place the responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16 (a)).  

As of March 31, 2011, the Veteran's combined rating was 80 percent, and he was in receipt of a 50 percent rating for his service-connected PTSD, a 20 percent rating for diabetes mellitus, a 10 percent rating for tinnitus, a 10 percent rating for hearing loss, a 10 percent rating for right upper extremity carpal tunnel syndrome and diabetic peripheral neuropathy, a 10 percent rating for left upper extremity diabetic peripheral neuropathy, a 10 percent rating for left lower extremity diabetic peripheral neuropathy, a 10 percent rating for right lower extremity diabetic peripheral neuropathy, and noncompensable ratings for residuals of a right wrist fracture and residuals of malaria.  He thus met the percentage requirements for a TDIU at that time, as he had at least one ratable disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  However, prior to March 31, 2011, he did not have sufficient additional disability to bring the combined rating to 70 percent or more.  Prior to March 31, 2011, the Veteran does not meet the percentage requirements for a TDIU on a schedular basis and entitlement to a TDIU may only be considered on an extraschedular basis.  38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In its May 2017 grant of a TDIU, from November 15, 2012, to November 14, 2016, the RO determined that although the Veteran had initially submitted his claim of entitlement to a TDIU on December 2, 1996, and his claim had been continuously prosecuted while under appeal, there was no basis to establish entitlement to such prior to November 15, 2012, the date the RO received his claim of entitlement to an increased rating for service-connected PTSD.  The RO ceased the assignment of a TDIU as of November 15, 2016, on the basis that such was the date upon which his service-connected PTSD was assigned a 100 percent schedular rating.  The Veteran was also in receipt of the SMC award at the housebound rate under 38 U.S.C.A. § 1114(s), effective from November 15, 2012.  As such, entitlement to a TDIU from November 15, 2016, forward, is moot, because such a claim would provide no additional benefit to the Veteran.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989).  

However, the Board finds a basis upon which to grant a TDIU prior to November 15, 2012, based on Veteran's service-connected disabilities, effective March 31, 2011, the date upon which he met the percentage requirements for a schedular TDIU.  While the Board is precluded from granting a TDIU, in the first instance, for the period prior to March 31, 2011, it has considered the evidence of record during the entire appellate period, related to the Veteran's December 1996 claim of entitlement to a TDIU.

The Veteran has filed a number of Forms 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, during the appeal, beginning with his December 2, 1996, claim.  He has reported different dates as the date of his last employment; however, it appears that he ceased working at Central Valley Service Center in May 1996.  Of record is a December 1997 VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, indicating that the Veteran was no longer working at Central Valley Service Center because there was a lack of work, the business had closed.

In May 1996, the Veteran was discharged from inpatient VA treatment for his PTSD, with suicidal ideation.  On VA examination in June 1996, he appeared preoccupied and reported that he had trouble concentrating and focusing on people's conversations, and reported a vague, auditory hallucination and paranoid ideation.  In October 1996, the Veteran was discharged from inpatient VA treatment for his PTSD, for suicidal ideation and reports that his spouse worried that he would hurt her, as he had hit her in the past.  During his hospitalization, he reported that he occasionally heard voices that made him feel like hurting himself, although no command hallucinations were present, and also noted some visual hallucinations in the past, seeing shadows in dark corners.  VA treatment records dated in November 1996 indicate that the Veteran underwent examination related to his claims for disabilities related to herbicide exposure.  He reported that he had worked as a truck driver and mechanic and reported that he had a low tolerance for frustration and had overt hostility for authority.

During VA treatment in March 1997, the Veteran reported that he had to turn himself into jail to begin his sentence related to a driving while intoxicated charge. On VA examination in May 1997, the Veteran reported that he "always" got angry spontaneously, and that he had "not yet" started to physically act out on his anger.  He reported that he had homicidal ideation, with a plan but no intent, and reported a prior history of arrest for alcohol-related offenses.  The examiner concluded that the Veteran had significant impairment in his abilities to adequately interact with others and adequately deal with normal daily stress.

In an August 1997 statement, one of the Veteran's VA treatment providers reported that the Veteran's PTSD rendered him disabled and he did not believe that the Veteran would recover from such to the point where he could return to work.  

In August 2003, the Veteran was discharged from inpatient VA treatment for his PTSD, resultant to a family dispute, and expressed anger and the possibility of hurting his daughter and son if he were to go home.  In a September 2003 statement, the Veteran asserted that the medications he was prescribed for his service-connected disabilities, and the side effects thereof, left him unable to function or work.  In October 2006, the Veteran was released from prison on parole.  He began serving another prison sentence in June 2008. 

During a VA psychiatric examination in April 2009, the examiner determined that the Veteran was impaired to function in a gainful employment setting and could only function in a loosely supervised setting in which little interaction with the public was required.  In October 2009, during VA treatment, the Veteran's treatment provider described his PTSD as severe, disabling, and permanent.  During VA treatment in December 2009, the Veteran's PTSD was described as severe, and the Veteran complained of increased fear, hypervigilance, paranoia, exaggerated startle, and daily anxiety and panic.  He presented disheveled, moderately engaged, and agitated.  In an August 2014 statement, one of the Veteran's VA treatment provider reported that the Veteran was permanently disabled and unemployable since 1995 from his PTSD.

Based on the above, specifically, the Veteran's long-term history of psychiatric admissions for in-patient treatment, his alcohol use and legal consequences thereof, considering that his alcohol use disorder is part of his service-connected psychiatric disorder, his history of irritability and hostility to others, and the notations from his VA treatment providers as to permanent severe symptoms of PTSD that impact his employability, in addition to the functional impairment associated with the Veteran's service-connected diabetes mellitus, diabetic peripheral neuropathy of the extremities, hearing loss, and tinnitus, the Board finds that his service-connected disabilities prevented substantially gainful employment.  Significantly, there is no evidence, as distinguished from mere conjecture, that the Veteran's service-connected disabilities did not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia, 7 Vet. App. 294.

The standard for entitlement to TDIU does not require 100 percent unemployability, but rather a more flexible determination as to whether service-connected disability alone prevents substantially gainful employment.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The Board finds, resolving all doubt in favor of the Veteran, that this standard is satisfied and a TDIU is granted, effective March 31, 2011, to November 14, 2012.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. 49.


ORDER

A TDIU, effective March 31, 2011, to November 14, 2012, is granted, subject to the laws and regulations governing monetary awards.


REMAND

As discussed above, for the period prior to March 31, 2011, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  However, even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b). 

In the present case, there is evidence that suggests that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to March 31, 2011.  See 38 C.F.R. §§ 3.340, 4.16(b) (2017).  

As discussed in detail above, the Veteran was hospitalized for in-patient VA psychiatric and alcohol cessation treatment, with complaints of suicidal and homicidal ideation, on a number of occasions, including, but not limited to, in May 1996, October 1996, and August 2003.  VA treatment records dated in November 1996 indicate that the Veteran reported that he had a low tolerance for frustration and had overt hostility for authority.  The Veteran has been incarcerated on a number of occasions, including, but not limited to, in March 1997, October 2006, and June 2008.  In May 1997, the VA examiner concluded that the Veteran had significant impairment in his abilities to adequately interact with others and adequately deal with normal daily stress.  In an August 1997 statement, one of the Veteran's VA treatment providers reported that the Veteran's PTSD rendered him disabled and he did not believe that the Veteran would recover from such to the point where he could return to work.  During a VA psychiatric examination in April 2009, the examiner determined that the Veteran was impaired to function in a gainful employment setting and could only function in a loosely supervised setting in which little interaction with the public was required.  In October 2009, during VA treatment, the Veteran's treatment provider described his PTSD as severe, disabling, and permanent.  In an August 2014 statement, one of the Veteran's VA treatment provider reported that the Veteran was permanently disabled and unemployable since 1995 from his PTSD.

However, the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling, 15 Vet. App. 1.  Therefore, referral to the Director, Compensation Service, for consideration of entitlement to a TDIU prior to March 31, 2011, is warranted on remand.  38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1. Refer the case to the Director, Compensation Service, for extraschedular consideration of a TDIU for the period prior to March 31, 2011, specifically, the period from the date of the Veteran's claim of entitlement to a TDIU, December 2, 1996, to March 30, 2011.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue, specifically including recitation of the pertinent history related to the Veteran's service-connected PTSD with major depressive disorder with alcohol use disorder, cited by the Board herein. 

2. If an extraschedular TDIU is not granted, provide the Veteran and his representative with a SSOC and allow an adequate time to respond thereto.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


